Citation Nr: 1418052	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

The Board has reviewed the Veteran's physical claims file and his file on both the "Virtual VA" system and VBMS to ensure a total review of the evidence.

The Board, in December 2013, remanded the issue of entitlement to service connection for cold injury residuals to the right foot, also claimed as frost bite, to the Appeals Management Center (AMC), in Washington, DC, for the development of additional evidence, to include providing an examination to determine the etiology of any current right foot disability and obtaining additional medical records.  The requested actions having been completed and the claim having been readjudicated by the AMC in a March 2014 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has recharacterized the claim, for clarity and simplicity, as entitlement to service connection for a right foot disability.

The Veteran expressly requested a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in his June 2010 VA Form 21-4138.  He based his claim of unemployability on his right foot disability.  

A request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has no service-connected disabilities.  His claims of entitlement to service connection for bilateral hearing loss and tinnitus have previously been denied and, in this decision, the Board denies his claim of entitlement to service connection for a right foot disability.  A service-connected disability is a prerequisite to entitlement to TDIU.  See, e.g., 38 C.F.R. § 4.16.  As a result, separate adjudication of, or referral back to, the RO of a TDIU claim is not warranted.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current right foot disability either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability claimed as cold injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran asserts entitlement to service connection for a right foot disability claimed as cold injury residuals and, previously, as frostbite.  The Veteran's current right foot disabilities include arthritis and neuropathy.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.

The Veteran has asserted that he originally suffered a cold injury to his right foot during his basic training in the winter of 1975, more than 35 years ago, and that he received treatment for that injury while in service.  He claims that he currently suffers residuals of that original cold injury, also claimed as frostbite, and seeks service-connection for those residuals.

A required element of any service connection claim is the existence of a current disability.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  The evidence of record, including the report on a VA examination, establishes that the Veteran has a current right foot disability.  See February 2014 Report of VA Examination (diagnosing arthritis, peripheral neuropathy, and peripheral vascular disease); October 2012 Private Physician Opinion Letter (providing no diagnosis but stating:  "He has symptoms including numbness and tingling of right foot.  Pt has mildly decreased sensation of right foot, no ulcerations currently, good dorsalis pedis pulse.").

With respect to an in-service occurrence of an injury or disease, the Veteran has asserted and testified that he went to sick call multiple times complaining of symptoms typical frostbite during his boot camp in the winter of 1975.  Service treatment records (STRs) contain one notation consistent with this allegation.  See March 1975 Doctor's Progress Notes ("Stinging of tip of toes & fingers").  However, the STRs do not reflect that the Veteran was diagnosed with frostbite or a cold injury of his right foot at the time.  

In fact, there are no other STRs documenting any complaints relating to the Veteran's right foot despite numerous records of visits to sick call for other injuries and illnesses.  The Veteran's separation examination did not reveal any abnormalities of his right foot nor did the Veteran indicate any abnormalities when he had the opportunity to do so.  See January 1976 Report of Medical Examination (indicating "Feet" as normal and containing Veteran's certification that his health had not changed since his last physical); see also January 1976 Statement of Medical Condition (containing Veteran's acknowledgement:  "To the best of my knowledge, since my last separation examination there has been no change in my medical condition.").

The evidence of record does not establish the in-service diagnosis of a chronic disease (arthritis or peripheral neuropathy) nor "sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings."  38 C.F.R. 3.303(b).  Therefore, in order to qualify for service connection under section 3.303(b), the evidence must show, more likely than not, a continuity of symptomatology after discharge.  Id.

The Veteran has alleged that his right foot symptoms have persisted since the incident in basic training.  See, e.g., February 2010 VCAA Notice Response (containing handwritten notation:  "The problem with my right foot is frostbite type symptoms that have occurred since boot camp.").  However, the Veteran has also described his symptoms as disappearing for months or years before reappearing.  See, e.g., October 2012 Hearing Tr. at p. 4 ("They was telling me I had - come down to my foot.  It's starting to mess up more.  It used to be like once every six months or something.").  

In addition, the symptoms the Veteran attributes to the alleged cold injury vary, from the tingling or numbness reported in-service to post-service growths, bumps, or a rash on the exterior of his feet.  See, e.g., October 2012 Hearing Tr. at p. 4 (in-service:  "It's stinging like, you know, like needles is in it"; post-service:  "All of a sudden, these bumps will start growing, and it will feel..."), p. 8 (post-service:  "every six months, these bumps come on it, you know.  Like I said, the ones they're on the bottom sometimes I can't walk, you know, because they kind of grow out but more so, like, they're in, you know, and it's just like a wart...").  Particularly given the absence, until relatively recently, of post-service medical records documenting any treatment or complaints of any of those symptoms, the Board finds that these reports of various and intermittent symptoms are insufficient to establish a chronicity of symptomatology of either arthritis or peripheral neuropathy.  

The Board finds support for this conclusion in the VA examiner's finding that there is no indication from the medical records or the Veteran's current condition, that the Veteran ever suffered a cold injury or frostbite.  See February 2014 Report of VA Examination (marking "No" to the question, "Does the Veteran now have or has he/she ever been diagnosed with any cold injury(ies)?" and also stating:  "He has no evidence of cold injuries.").  The VA examiner's opinion and report, as discussed more fully below, provide probative evidence against the finding that the post-service symptoms reported by the Veteran are a continuation of symptoms first experienced in-service and allegedly indicative of a chronic disease incurred during active service.

The Board finds the Veteran did not experience a chronicity of symptomatology relating to his right foot disability since service.  The Veteran is not entitled to service connection for a right foot disability pursuant to 38 C.F.R. § 3.303(b).  The evidence is not in equipoise and the benefit of the doubt doctrine is not for application on this issue.  See Gilbert, 1 Vet. App. at 53-56.

The Board must also determine whether the record supports granting direct service connection.  See 38 C.F.R. § 3.303(a), (d).  The first element of a direct service connection claim is a current disability.  That element is not in dispute and was confirmed during the February 2014 VA Examination.  Shedden, 381 F.3d at 1167.  Moreover, the record, particularly the STRs and the Veteran's first-hand accounts, establishes that the Veteran did suffer sufficient symptoms of a right foot illness or injury during service to satisfy the second element.  Id.  So, the remaining element is a causal nexus between the current disability and the in-service event or injury.  Id.

As an initial matter, the Board recognizes that the Veteran believes that his current right foot disability is related to his active service, specifically the tingling in his toes he reported in early 1975.  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. tingling or numbness); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current right foot disability, which involves conditions diagnosed many years after the Veteran's active service by a medical professional based on the results of diagnostic testing.  See, e.g., Jandreau, 492 F.3d at 1377.

The Veteran has claimed that physicians have previously diagnosed him with cold injuries and/or the residuals of frostbite with respect to his right foot.  However, his reports of the prior diagnoses suggest the opinions were tentative, speculative, or otherwise lack sufficient reliability for the Board to rely upon.  See October 2012 Hearing Tr. at 8 ("He said, 'Yeah, it could be frostbite.  I could tell this is something.'"); see also February 2014 Report of VA Examination ("veteran was told by his doctor from Social Security exam...that may be he had frostbite" and recording the Veteran's denial of redness, swelling, or change in color at the time of the in-service injury or incurrence); see McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000) (medical opinions that only address possibilities are too speculative to establish a medical nexus); see also, Bloom v. West, 12 Vet. App. 185, 187 (1993) (opinion using term "could" was too speculative to provide the degree of certainty required for medical nexus evidence).  

In addition, the SSA records contain no diagnosis of prior cold injuries or frostbite.  See, e.g., December 2010 Disability Determination Service Report.  For all of these reasons, the Board concludes that the Veteran's reports of prior diagnoses are not competent evidence of a nexus between his current right foot disability and the in-service symptoms.  

The Board will turn, then, to the medical evidence of record.

The Veteran has twice submitted a letter from his private treating physician in Houston.  While the physician noted the Veteran's own prior reports of a history of frostbite to the right foot, the physician offered no opinion of her own regarding the etiology the Veteran's current right foot symptoms.  See October 2012 Private Physician Opinion Letter.  As noted above, the SSA examiner provided no etiological opinion relating the Veteran's right foot conditions to his military service.  So, the only medical opinion of record regarding etiology is that of the February 2014 VA examiner.

Prior to providing his negative etiological opinion, the VA examiner reviewed the entire claims file, took a medical history from the Veteran, and examined the Veteran.  See February 2014 Report of VA Examination.  The VA examiner noted that the available medical records do not contain a diagnosis of in-service frostbite or other cold injury and that the Veteran's own description of his symptoms in 1975 are not consistent with frostbite or cold injuries.  Id. ("without any swelling or skin changes no alteration of the color and texture of the skin during the incident makes [it] less probable").  The examiner found that there was no current "evidence of cold injuries."  Id.  Moreover, the Veteran suffers from multiple conditions, such as diabetes, hypertension, and peripheral vascular disease related to those other conditions and to his history of smoking, that are the more likely cause of his current symptoms.  Id.  In short, the VA examiner provided a thorough and well-reasoned opinion indicating that the Veteran's current right foot conditions, including arthritis and peripheral neuropathy, are more likely related to nonservice-connected health conditions and the aging process than to the in-service event involving tingling of the Veteran's fingers and toes.

The Board finds the VA examiner's opinion highly probative of the etiology of the Veteran's current right foot conditions.  There is no competent, probative contrary evidence regarding a causal nexus between the in-service symptoms, illness, or injury and the Veteran's current right foot medical conditions.

Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for a right foot disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

The Veteran's claim of entitlement to service connection for a right foot disability is denied.

Duties to Notify and Assist

Applicable regulations that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (interpreting 38 C.F.R. § 3.103(c)(2)).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. Here, during the October 2012 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection in the context of disability compensation and asked questions as to evidence that would help the Veteran's claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in January 2010 prior to the initial adjudication of his claims in May 2010.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes helping the claimant procure service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, Social Security Administration records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any relevant records other than those already associated with the claims file.  The Board notes that, via a December 2013 Notice Letter, the AMC specifically requested that the Veteran complete and return an enclosed VA Form 21-4142 for records from a non-VA medical facility in Houston, Texas.  The VA has not received the requested response, but, in lieu of providing the actual records, the Veteran resubmitted an October 2012 opinion letter from his treating physician at that facility.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In February 2014, subsequent to the December 2013 remand by the Board, the VA provided the Veteran with an examination to address whether any current right foot disability is related to the Veteran's active service.  

The examination and subsequent report is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and possible causal nexus between the Veteran's right foot disability and his active duty service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with the claim of entitlement to service connection for cold injury residuals to the right foot, also claimed as frost bite.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for cold injury residuals to the right foot, also claimed as frost bite, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


